DETAILED ACTION
This non-final rejection is responsive to the claims filed 21 September 2020.  Claims 1-20 are pending.  Claims 1 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities: “wherein the diving the screen ...” should be “where the dividing the screen ...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states: “the screenshot of the at least one block is stored in the electronic device and perform at least one action...”  It is not clear how a screenshot can perform an action.  For prior art purposes, Examiner interprets the foregoing to mean that the user is able to perform an action.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 11-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2014/0013258 A1) hereinafter known as Jang.

Regarding independent claim 1, Jang teaches:
receiving, by the electronic device, a user input for capturing a screenshot of contents displayed on a screen of the electronic device, wherein the user input is provided by a user of the electronic device;  (Jang: Figs. 4A-4B and ¶[0079]-¶[0080]; Jang teaches the user performing a palm sweep gesture to capture the elements on an interface.)
dividing, by the electronic device, the screen of the electronic device into a plurality of blocks, wherein each of the plurality of blocks comprises inter-related contents displayed on the screen of the electronic device;  (Jang: Figs. 4A-4B and ¶[0079]-¶[0080]; Jang teaches the user performing a palm sweep gesture to capture the elements on an interface.  The system divides the interface into individual elements.)
identifying, by the electronic device, at least one block from the plurality of blocks based on a plurality of parameters; and  (Jang: Figs. 4A-4B and ¶[0079]-¶[0080]; Jang teaches identifying the individual elements by searching for objects of text, images, sound files, etc... using the HTML information on screen data.)
displaying, by the electronic device, a guide user interface for capturing the screenshot of the at least one block.  (Jang: Figs. 4A-4B and ¶[0079]-¶[0080]; Jang teaches displaying guides around the elements.)




Regarding claim 3, Jang further teaches:
The method as claimed in claim 1 (as cited above), wherein the plurality of parameters comprises at least one of a layout of the plurality of blocks, an application type, a type of content, an application identification (ID), a screen ID, or user-specific parameters including at least one of a history of user action specific to a contents type, a current location of the user, or a browsing pattern or history of the user.  (Jang: ¶[0080]; Jang teaches identifying the individual elements by searching for objects of text, images, sound files, etc... using the HTML information on screen data.  The foregoing teach the plurality of parameters consisting of different types of content.)




Regarding claim 4, Jang further teaches:
The method as claimed in claim 1 (as cited above), wherein the diving the screen of the electronic device into the plurality of blocks further comprises: recognizing, by the electronic device, the contents displayed on the screen of the electronic device; identifying, by the electronic device, a relationship between the contents displayed on the screen of the electronic device based on the recognizing; and 19dividing, by the electronic device, the screen of the electronic device based on the relationship between the contents displayed on the screen of the electronic device.  (Jang: ¶[0080]; Jang teaches identifying the individual elements by searching for objects of text, images, sound files, etc... using the HTML information on screen data.  The foregoing teach the plurality of parameters consisting of different types of content.)




claim 5, Jang further teaches:
The method as claimed in claim 4 (as cited above), further comprising: obtaining a screen identification (ID) of the contents displayed on the screen of the electronic device, based on the dividing the screen of the electronic device.  (Jang: ¶[0102]-¶[0103]; Jang teaches storing additional information along with the clippings, such as type of content.)




Regarding claim 9, Jang further teaches:
The method as claimed in claim 1 (as cited above), wherein the at least one block is highlighted to capture the screenshot.  (Jang: Figs. 4A-4B and ¶[0079]-¶[0080]; Jang teaches displaying guides around the elements.)




Regarding claim 11, Jang further teaches:
The method as claimed in claim 1 (as cited above), wherein the plurality of blocks comprises at least one of at least one image block, at least one icon block, or at least one text block.  (Jang: Figs. 4A-4B and ¶[0079]-¶[0080]; Jang teaches identifying the individual elements by searching for objects of text, images, sound files, etc... using the HTML information on screen data.)




Regarding claim 12
The method as claimed in claim 1 (as cited above), wherein the screenshot of the at least one block is stored in the electronic device and performs at least one action, wherein the at least 21one action comprises at least one of editing on the screenshot of the at least one block or sharing the screenshot of the at least one block with at least one second user.  (See Claim Rejections – 35 U.S.C. 112(b).  Accordingly, Jang: Figs. 9A-9D and ¶[0101]; Jang teaches the user being able to edit the screenshot blocks.)




Regarding claim 13, Jang further teaches:
The method as claimed in claim 4 (as cited above), wherein the contents are recognized by at least one of a position of each block, proximity of each block, or dimensions of each block.  (Jang: ¶[0080]; Jang teaches identifying the individual elements by searching for objects of text, images, sound files, etc... using the HTML information on screen data.  The foregoing teach the plurality of parameters consisting of different types of content.)




Regarding claims 14 and 16-18, these claims recite an electronic device that performs the method of claims 1 and 3-5; therefore, the same rationale for rejection applies.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Sharifi (US 9,811,352 B1) hereinafter known as Sharifi.

Regarding claim 2, Jang further teaches the method as claimed in claim 1 (as cited above).

Jang does not explicitly teach the limitations of claim 2.

However, Sharifi teaches:
wherein the identifying the at least one block from the plurality of blocks based on the plurality of parameters further comprises: mapping, by the electronic device, each block from the plurality of blocks based on the plurality of parameters to obtain a rank of the each block; and selecting, by the electronic device, at least one block having a highest rank from the plurality of blocks as the at least one block to capture the screenshot.  (Sharifi: Fig. 5 and col. 20, lines 17-44; Sharifi teaches ranking interface elements.)

Jang and Sharifi are in the same field of endeavor as the present invention, as the references are directed to taking screenshots of the interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine performing screenshots of elements by dividing the interface into individual elements as taught in Jang and further ranking the individual elements as taught in Sharifi.  Jang already teaches capturing the screenshot by dividing the interface into individual element.  Jang does not explicitly teach ranking the individual elements.  Sharifi provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jang to include teachings of Sharifi because the combination would allow the rank to provide a more customized user experience, as suggested by Sharifi: col. 20, lines 45-56.


Regarding claim 8, Jang further teaches the method as claimed in claim 1 (as cited above).

Jang does not explicitly teach the limitations of claim 8.

However, Sharifi teaches:
further comprising: identifying, by the electronic device. whether at least one suggestion for the at least one block is received from the user of the electronic device: and performing. by the electronic device, one of: sharing the screenshot of the at least one block with at least one second user based on the identifying that the at least one suggestion for the at least one block is not received from the user of the electronic device, or sharing the screenshot of at least one suggested block with the at least one second user based on the identifying that the at least one suggestion for the at least one block is received from the user of the electronic device.  (The claims don’t specify the explicit definition of “suggestion”.  Accordingly, Sharifi: col. 16, lines 1-5; Sharifi teaches the user sharing captures screen with another user.  The foregoing teaches the user providing a control input to share the screen capture.)



Regarding claim 10, Jang in view of Sharifi further teaches the method as claimed in claim 2 (as cited above).

Sharifi further teaches:
wherein the rank is modified based on at least one action associated with the user of the electronic device, wherein the at least one action comprises at least one of a zoom-in action, a zoom-out action, or a scrolling action.  (Sharifi: Fig. 5 and col. 13, lines 44-67; Sharifi teaches the user scrolling or zooming and the system having to capture the screen each time.  Accordingly, the elements will be ranked again with each screenshot.)


Regarding claim 15, this claim recites an electronic device that performs the method of claim 2; therefore, the same rationale for rejection applies.





Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Oddiraju (US 2012/0044137 A1) hereinafter known as Oddiraju.

Regarding claim 6, Jang further teaches the method as claimed in claim 5 (as cited above).

Jang does not explicitly teach the limitations of claim 6.

However, Oddiraju teaches:
wherein the obtaining the screen ID of the contents displayed on the screen of the electronic device further comprises: extracting, by the electronic device, a screen pattern based on the divided screen of the electronic device; identifying, by the electronic device, whether the extracted screen pattern matches at least one stored screen pattern of the electronic device; and performing, by the electronic device, one of assigning the screen ID to the contents displayed on (Oddiraju: ¶[0053]; Oddiraju teaches the automatic screen capture control system being configured to compare content of what is capture with the content of screenshots stored in memory and further overwriting the previously stored screenshot when the new screenshot is sufficiently different.)

Jang and Oddiraju are in the same field of endeavor as the present invention, as the references are directed to taking screenshots of the interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine performing screenshots of elements by dividing the interface into individual elements and further storing additional information along with the screenshot such as the type of content as taught in Jang and overwriting the screenshot based on a comparison to the stored screenshots as taught in Oddiraju.  Jang already teaches capturing the screenshot and storing additional information such as the type of content, which is interpreted as the screen ID.  Jang does not explicitly teach assigning a new ID based on the identifying that the screen pattern does not match with the stored pattern.  Oddiraju provides this additional functionality.  Thus, the combination of Jang and Oddiraju would store a new screenshot with the new additional data describing the new content.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jang to include teachings of Oddiraju because the combination would allow storing updated screenshots.



Regarding claim 7, Jang further teaches the method as claimed in claim 6 (as cited above).

Jang does not explicitly teach the limitations of claim 7.

However, Oddiraju teaches:
herein the identifying whether the extracted screen pattern matches at least one stored screen pattern of the electronic device further comprises: receiving, by the electronic device, at least one static block associated with the extracted screen pattern by comparing with the at least one stored screen pattern; arranging, by the electronic device, the extracted screen pattern based on a block distance score calculation; calculating, by the electronic device, a block-wise difference score and a pattern difference score of the extracted screen pattern with each of the least one stored screen pattern for the at least one static block and at least one dynamic block; 20identifying, by the electronic device, whether the pattern difference score is higher than a threshold; and performing, by the electronic device, one of identifying that the extracted screen pattern matches the at least one stored screen pattern based on the identifying that the pattern difference score is higher than the threshold, or identifying that the extracted screen pattern does not match with the at least one stored screen pattern based on the identifying that the pattern difference score is lower than the threshold.  (The claim and the instant specification do not provide an explicit definition of static vs dynamic blocks.  Moreover, a calculation of distance is interpreted as a calculation of similarity.  Accordingly, Oddiraju: ¶[0053]; Oddiraju teaches the automatic screen capture control system being configured to compare content of what is capture with the content of screenshots stored in memory and further overwriting the previously stored screenshot when the new screenshot is sufficiently different.  The foregoing teaches the limitations since Oddiraju teaches comparing the new screenshot to the screenshots stored in memory and determining whether the differences are sufficient (meet a threshold).)


claims 19 and 20, these claims recite an electronic device that performs the method of claim 6 and 7; therefore, the same rationale for rejection applies.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142